DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Remark
The response and amendment filed on Nov. 20, 2020 have been acknowledged.
Claims 1, 7 and 14 have been amended. 
Claims 11-12 and 16-17 have been canceled. 
Claims 1-10, 13-15 and 18 are pending. 

Claim Rejections - 35 USC § 102
The rejection of Claims 1-6, 8, 11-13 under 35 U.S.C. 102 (a) (1) as being anticipated by Hansen et al. (Vaccine 2009, Vol. 27, issue 6, pages 888-892) has been removed necessitated by Applicants’ amendment. 

Claim Rejections - 35 USC § 103
The rejection Claims 14, 15 and 18 under 35 U.S.C. 103 as being unpatentable over Hansen et al. (Vaccine 2009, Vol. 27, issue 6, pages 888-892) further in view of Thermo SCIENTIFIC in INATRUCTIONS MICRO BCA Protein Assay Kit published by 2015 dismissed after the examiner’s amendment authorized by Applicants. 

Claim Rejections - 35 USC § 112
The rejection of Claims 1-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been removed necessitated by Applicants’ amendment. 

 				EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Wang on Jan 12, 2021.

The application has been amended as follows: 

Claims 14-15 and 18: Canceled. 
   
Claims 1-10 and 13 are allowed.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art teaches or suggests that the determination of an antigen titration in a vaccine comprising an antigen and an aluminum adjuvant by mixing the adjuvant with multiple concentrations of antigens standards in high basic pH 10-12 in contrast to the state of art though disassociation of aluminum adjuvant from the antigen as evidenced by Costa et al. (Journal of Virological Methods, 2011, Vol. 172, pp. 32-37). 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648